NUMBER 13-18-00243-CV

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


YVETTE HERNANDEZ,                                                               Appellant,

                                             v.

FIRST BANK D/B/A FIRST BANK
MORTGAGE, ITS SUCCESSORS
AND ASSIGNS,                                                                     Appellee.


                        On appeal from the County Court
                           of Willacy County, Texas.



                  ORDER TO FILE APPELLATE BRIEF
   Before Chief Justice Contreras and Justices Longoria and Perkes
                          Order Per Curiam

       This cause is before the Court on appellant's fourth motion for extension of time to

file the brief. Appellant’s brief was originally due on September 27, 2018. This Court

has previously granted appellant three extensions of time totaling 200 days to file the brief,
and appellant now seeks an additional 56 days, until June 10, 2019 to file the brief.

Appellee has filed an objection to the motion and requests that this Court deny appellant’s

request and dismiss the appeal for failure to comply with appellant’s briefing duties.

       The Court, having fully examined and considered the extensions previously

granted in this cause and appellee’s objection, is of the opinion that appellant’s fourth

motion for extension of time to file a brief should be granted with order. The Court

GRANTS IN PART and DENIES IN PART appellant's fourth motion for extension of time.

This motion is GRANTED insofar as the Court will extend appellant's deadline to file his

brief until May 15, 2019. This motion is DENIED insofar as the Court will not allow an

extension until June 10, 2019. The Court looks with disfavor on the delay caused by

counsel’s failure to timely file a brief in this matter. No further extensions will be granted

absent exigent circumstances.

       It is so ORDERED.

                                                                        PER CURIAM


Delivered and filed the
22nd day of April, 2019.




                                              2